Title: From James Madison to Edmund Randolph, 23 November 1788
From: Madison, James
To: Randolph, Edmund


My dear friend
Philada. Novr. 23. 1788
Your two favors of the 5th. & 10th instant have been duly recd. The appointments for the Senate communicated in the latter, answer to the calculations I had formed, notwithstanding the contrary appearances on which the former was founded. My only surprize is that in the present temper and disproportionate number of the antifederal part of the Assembly, my name should have been honored with so great a vote as it received. When this circumstance is combined with that of the characters which I have reason to believe concurred in it, I should be justly chargeable with a very mistaken ambition, if I did not consider the event in the light which you anticipated. I shall not be surprized if the attempt should be equally successful to shut the door of the other House agst. me, which was the real object of my preference as well for the reason formerly suggested to you, as for the additional one that it will less require a stile of life with which my circumstances do not square, & for which an inadequate provision only will probably be made by the public. Being not yet acquainted with the allotment of Orange in the districts, I can form no estimate of the reception that will be given to an offer of my services. The district in which I am told it is likely to be thrown, for the choice of an Elector, is a very monitory sample of what may & probably will be done in that way.
My present situation embarrasses me somewhat. When I left N. York, I not only expected that the Choice for the Senate would be as it is, but was apprehensive that the spirit of party might chuse to add the supposed mortification of dropping my name from the deputation to Congress for the fraction of a year remaining. I accordingly left that place under arrangements which did not require my return. At the same time, I had it in view, if left entirely to my option, to pass the Winter or part of it there; being desirous of employing some of the time in matters which need access to the papers of Congress, & supposing moreover that I should be there master more of my time than in Virginia. The opportunity of executing my plan is given me I find by one of the votes of the Assembly. On the other hand I am now pressed by some of my friends to repair to Virginia as a requisite expedient for counteracting the machinations agst. my election into the H. of Reps. To this again I am extremely disinclined for reasons additional to the one above mentioned. It will have an electioneering appearance which I always despised and wish to shun. And as I should shew myself in Orange only, where there will probably be little difficulty, my presence could have no very favorable effect: Whilst it is very possible that such a mark of solicitude strengthened by my not declining a reappointment to Congress, and now declining to serve in it, might by a dextrous misinterpretation, be made to operate on the other side. These considerations are strong inducements to join my colleagues at N. York, and leave things to their own course in Virginia. If Orange should fall into a federal district it is probable I shall not be opposed; if otherwise a successful opposition seems unavoidable. My decision however is not finally taken.
Mr. Dawson arrived here this morning. He took Anapolis in his way, where he tells me the disputed election of Baltimore engages the whole attention at present.
Will you be good eno’ to enable me to answer the inclosed paper. I do not chuse to trust my recollection of the law on the subject. The enquiry comes from the French Consul at N. York.
You may continue to address yr. letters to N. York till I give other notice as they will not be lost whatever direction I may take, and will be highly grateful if I should return thither. Yrs. most affectly.
Js. Madison Jr
